DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Claims 1-3, 5-11, 15, 16, 20 and 22-32 allowable. Claims 12-15, previously withdrawn from consideration as a result of a restriction requirement, does not require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 4/7/2020, is hereby withdrawn and claims 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-3, 5-11, 15, 16, 20 and 22-32 are examined on the merits.  Claims 12-15 are examined on the merits  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Gagnon (WO/12/169970).

MPEP § 2113 recites, “Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 

The claimed invention is drawn to virus compositions and/or biological macromolecular
components obtained by the method of claim 1. The virus composition is a purified virus composition of either whole virus particles or VLPs.
In view of the guidance from MPEP 2113, process used in claim 1 does not differentiate the product claimed from the prior art and therefore is not used in determining the patentability of claims 12 and 13.

Gagnon teach purifying viruses, virus-like particles and viral proteins.  See paragraphs 120 and 172  Gagnon teach that anion exchangers and hydroxyapatite columns can be used to purify virus particles. [see paragraph 196]  Therefore, Gagnon anticipates the instant invention.    


Claim(s) 14 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Gagnon (WO/12/169970).
MPEP § 2113 recites, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 

The claimed invention is drawn a virus depleted sample obtained by the method of claim 2.  The sample being formulated as a biopharmaceutical composition for pharmaceutical or medicinal use.

In view of the guidance from MPEP 2113, process used in claim 2 does not differentiate the product claimed from the prior art and therefore is not used in determining the patentability of claims 14 and 15.

Gagnon teach purifying several target species, which do not include viruses.  For example, paragraph 120 provides a list of several target species (proteins, antibodies, cellular organelles and cells), which when purified would be “virus deleted” samples since viruses would not be present.  Gagnon teach that size exclusion chromatography can be used to purify antibodies. [see paragraph 236]  Therefore, Gagnon anticipates the instant invention.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648